Appeal by defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered April 9, 1981, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was convicted of stealing a wallet from the pocketbook of the owner of a fabric store. The wallet, which was not recovered, contained several items, including a Plymouth Shops credit card. The complainant testified that she called the Plymouth Shops to report the theft. This was *546sufficient evidence that the credit card was valid and unexpired when stolen to justify the jury’s verdict (Penal Law § 155.30 [4]; General Business Law § 511 [1]).
We have examined defendant’s other contentions and find them to be without merit. Gibbons, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.